Reed, J.
The amount involved in this controversy is less than $100. At the term at which the judgment was rendered, the trial judge stated to counsel that he would sign a certificate to the effect that the cause involved a question of law on which it was desirable to have the judgment of the supreme court. A certificate embodying such question was accordingly prepared by counsel, and handed to the judge, but by oversight or inadvertence he failed to sign it at that term of court. At the next term, however, he attached to the certificate a statement of the facts that it was prepared at the former term, and that he fully intended to sign it at that term, but that he had neglected inadvertently to 'do so, and signed it. The statement also recited that the certificate was signed nunc pro tunc. '
*512We have uniformly held that, in order to give this court jurisdiction in this class of cases, the proper certificate must be signed by the trial judge at the term at which the ease is tried. Hershfield v. First Nat. Bank, 39 Iowa, 699; Lomax v. Fletcher, 40 Id., 705; Rose v. Wheeler, 49 Id., 52. The present ease does not differ materially in its facts from the one last cited. Following the rule established by that case, the appeal will he
Dismissed,